Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. [US PG PUB 2019/0148144 A1] (hereinafter Liu).

Regarding claim 1, the invention of Liu teaches, 
a method of selectively depositing a film on a substrate (process 300, Fig. 3), the method comprising: 
exposing a substrate surface (surface of 101, Fig. 4A, Para. 31) comprising a metal surface (504, Fig. 4A, Para. 31) and a dielectric surface (506, Fig. 4A, Para. 31) to a docking precursor (step 302, Fig. 3); and 
selectively depositing the docking precursor (507, Fig. 4C, Para. 40) on the metal surface (504, Fig. 4A, Para. 31) to form a docking layer (step 306, Fig. 3), wherein the docking precursor is an aromatic hydrocarbon (which may contain benzene rings, Para. 38) with a headgroup that selectively reacts and binds with the metal surface (507 on 504, step 308, Fig. 3, Para. 40).

Regarding claim 5, the invention of Liu teaches,
the method of claim 1, wherein the metal surface (504, Fig. 4A, Para. 31) comprises one or more of copper, cobalt, nickel, tungsten, vanadium, ruthenium, chromium, iron, platinum, gold, silver, molybdenum, gallium and indium (Para. 36).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 6-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu and further in view of Black [US PG PUB 2020/0102665 A1] (hereinafter Black).

Regarding claim 2, the invention of Liu does not specifically teach, 
wherein the aromatic hydrocarbon is selected from the group consisting of styrene derivatives and heterocyclic aromatic compounds.
Referring to the invention of Black, Black teaches, 
the method of claim 1, wherein the aromatic hydrocarbon is selected from the group consisting of styrene derivatives and heterocyclic aromatic compounds (Para. 36-38).
In view of such teachings of Liu and Black, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to use hydrocarbons of said groupings due to chemical stability (i.e. low hydrogen to carbon ratio; double and triple bonding) and to prepare surfaces for subsequent contact formation and catalytic and/or self-layering reactions, favorable in fabricating the end structure (see MPEP § 2144.07).

Regarding claim 6, the invention of Liu teaches,
the method of claim 1, wherein the docking precursors (507, Fig. 4C, Para. 40) of the docking layer further undergo polymerization one or more times with a chain monomer (step 306, Fig. 3) in the presence of a catalyst (metal from the surface, see also equations, Para. 40) to deposit a passivation film (530, Fig. 4B, Para. 41; see also step 304, Fig. 3).
The invention of Liu does not specifically teach,
wherein the docking precursors (507, Fig. 4C, Para. 40) of the docking layer further undergo polymerization one or more times with a chain monomer.
However, it is noted that the invention of Liu teaches,
wherein oxides, forming metal oxides, are reduced by the organic gas from the processing gas, forming the catalyst resultant compound (Para. 40-41) and a self-assembled monolayer deposition process for monolayers 523 (Para. 44).
Referring to the invention of Black, Black teaches,
the method of claim 1, wherein the docking precursors (suspended in 218, Figs. 2A-2B, Para. 36) of the docking layer further undergo polymerization one or more times with a chain monomer (which passivates fissure 214, Fig. 2A, Para. 36) in the presence of a catalyst (at the exposed metal surface, Para. 37-38) to deposit a passivation film (204, Fig. 2A, Para. 36).
In view of such teachings of Liu and Black, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to use said catalytic processes to minimize fabrication steps (i.e. reducing steps and/or changes or exposure to the metal surface), (see MPEP § 2144.07).

Regarding claim 7, the invention of Liu teaches,
the method of claim 6, wherein the catalyst comprises one or more of the metal surface (metal from the surface, see also equations, Para. 40), a catalyst coating (wherein precursor 507 comprises native oxides forming metal-catalyst coating, Para. 41) of the metal surface (504, Fig. 4A, Para. 31) and a catalyst vapor (Para. 41; see also wherein the vapor is used for exposing the substrate to the precursor, Para. 46).
In addition, the invention of Black analogously teaches, 
the method of claim 6, wherein the catalyst comprises one or more of the metal surface (at the exposed metal surface, Para. 37-38), a catalyst coating of the metal surface (202, Figs. 2A-2C, Para. 36).

Regarding claim 8, the invention of Liu teaches,
the method of claim 6, wherein the catalyst comprises a catalyst formed by a vapor deposition (in step 304, Para. 46) on the metal surface (504, Fig. 4A, Para. 31).

Regarding claim 9, the invention of Liu teaches,
the method of claim 8, wherein the catalyst vapor is provided with a chain monomer (Para. 37-38).

Regarding claim 15, the invention of Liu teaches,
the method of claim 6, wherein the thickness of the passivation layer (530, Fig. 4B, Para. 41) is in the range of 5 Å to 100 Å (overlapping ranges of 2 Å  - 30 Å  and 3 Å  - 20 Å (Para. 42).
In view of such teachings of Liu,
it would have been obvious to one of ordinary skill in the art at the time of the invention to fabricate the passivation layer according to the claimed ranges to protect the underlying semiconductor layers from undesirable chemical impurities or contamination (see MPEP § 2144.07).  In addition, on the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists as such range of thickness would have known to be suitable for protection and proper function of the target end semiconductor device (In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 [Fed. Cir. 1997], see MPEP § 2144.05).

Claims 3-4 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu and further in view of Merker et al. [US PG PUB 2006/0111165 A1] (hereinafter Merker).

Regarding claim 3, the invention of Liu does not specifically teach,
wherein the aromatic hydrocarbon is a heterocyclic aromatic compound selected from the group consisting of a pyrrole, a thiophene, an aniline, and a 3,4-ethylenedioxythiophene (EDOT).
Referring to the invention of Merker, Merker teaches,
the method of claim 1, wherein the aromatic hydrocarbon is a heterocyclic aromatic compound selected from the group consisting of a pyrrole, a thiophene, an aniline, and a 3,4-ethylenedioxythiophene (EDOT) (Para. 5, 13, 41, 47, 50, 94-95, 113, and 138).
In view of such teachings of Liu and Merker, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to further use heterocyclic aromatic compounds from said grouping to assist with subsequent bonding/layering (i.e. using a polymer monomer used for polymerization for follow-on film deposition); wherein said layers may be fabricated through favorable chemical reactions (i.e. forming polymer chains with minimal materials) as taught by the prior art of record (see MPEP § 2144.07).  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities; similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties (In re Payne, 606 F.2d 303, 203 USPQ 245 [CCPA 1979], see MPEP § 2144.09).

Regarding claim 4, the invention of Liu does not specifically teach,
wherein the headgroup comprises one or more of a phosphoric acid group, a phosphoric acid ester group, a phosphonic acid group, a phosphonic acid ester group, a thiol group, a ketone group and a hydrazide group.
However, it is noted that the invention of Liu does mention,
precursors having head groups as alkanethiols (Para. 45-47).
Referring to the invention of Merker, Merker teaches, 
wherein the headgroup comprises one or more of a phosphoric acid group, a phosphoric acid ester group, a phosphonic acid group, a phosphonic acid ester group, a thiol group, a ketone group and a hydrazide group (Para. 41, 137, and 196).
In view of such teachings of Liu and Merker, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize such materials for the fabrication process due to their known application for preparing conductive structures (i.e. oxidation in electrolytic compounds [e.g. phosphoric acid] or (i.e. ketones in polymerization for metallic versus dielectric selectivity), (see MPEP § 2144.07).  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities; similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties (In re Payne, 606 F.2d 303, 203 USPQ 245 [CCPA 1979], see MPEP § 2144.09).

Regarding claim 18, the invention of Liu teaches,
a method of selectively depositing a film on a substrate (process 300, Fig. 3), the method comprising: 
exposing a substrate surface (surface of 101, Fig. 4A, Para. 31) comprising a metal surface (504, Fig. 4A, Para. 31) and a dielectric surface (506, Fig. 4A, Para. 31) to a docking precursor (step 302, Fig. 3); 
selectively depositing the docking precursor (507, Fig. 4C, Para. 40) on the metal surface (504, Fig. 4A, Para. 31) to form a docking layer (step 306, Fig. 3), wherein the docking precursor is an aromatic hydrocarbon (which may contain benzene rings, Para. 38); and
polymerizing the docking precursors of the docking layer one or more times with a chain monomer in the presence of a catalyst (metal from the surface, see also equations, Para. 40) to deposit a passivation film (530, Fig. 4B, Para. 41; see also step 304, Fig. 3).
The invention of Liu does not specifically teach,
wherein the docking precursor is an aromatic hydrocarbon with a headgroup comprising one or more of a phosphoric acid group, a phosphoric acid ester group, a phosphonic acid group, a phosphonic acid ester group, a thiol group, a ketone group and a hydrazide group.
However, it is noted that the invention of Liu does mention,
precursors having head groups as alkanethiols (Para. 45-47).
Referring to the invention of Merker, Merker teaches,
wherein the docking precursor is an aromatic hydrocarbon with a headgroup comprising one or more of a phosphoric acid group, a phosphoric acid ester group, a phosphonic acid group, a phosphonic acid ester group, a thiol group, a ketone group and a hydrazide group (Para. 41, 137, and 196).
In view of such teachings of Liu and Merker, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize such materials for the fabrication process due to their known application for preparing conductive structures (i.e. oxidation in electrolytic compounds [e.g. phosphoric acid] or (i.e. ketones in polymerization for metallic versus dielectric selectivity), (see MPEP § 2144.07).  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities; similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties (In re Payne, 606 F.2d 303, 203 USPQ 245 [CCPA 1979], see MPEP § 2144.09).

Regarding claim 19, the invention of Liu teaches,
exposing a substrate surface (surface of 101, Fig. 4A, Para. 31) comprising a metal surface (504, Fig. 4A, Para. 31) and a dielectric surface (506, Fig. 4A, Para. 31) to a docking precursor (step 302, Fig. 3); and 
selectively depositing the docking precursor (507, Fig. 4C, Para. 40) on the metal surface (504, Fig. 4A, Para. 31) to form a docking layer (step 306, Fig. 3), wherein the docking precursor is an aromatic hydrocarbon (which may contain benzene rings, Para. 38) ; and 
polymerizing the docking precursor of the docking layer one or more times with a chain monomer in the presence of a catalyst (metal from the surface, see also equations, Para. 40) to deposit a passivation film (530, Fig. 4B, Para. 41; see also step 304, Fig. 3).
The invention of Liu does not specifically teach,
wherein the docking precursor is an aromatic hydrocarbon with a headgroup, wherein the aromatic hydrocarbon is a heterocyclic aromatic compound selected from the group consisting of a pyrrole, a thiophene, an aniline, and a 3,4-ethylenedioxythiophene (EDOT).
Referring to the invention of Merker, Merker teaches,
wherein the docking precursor is an aromatic hydrocarbon with a headgroup, wherein the aromatic hydrocarbon is a heterocyclic aromatic compound selected from the group consisting of a pyrrole, a thiophene, an aniline, and a 3,4-ethylenedioxythiophene (EDOT) (Para. 5, 13, 41, 47, 50, 94-95, 113, and 138).
In view of such teachings of Liu and Merker, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to further use heterocyclic aromatic compounds from said grouping to assist with subsequent bonding/layering (i.e. using a polymer monomer used for polymerization for follow-on film deposition); wherein said layers may be fabricated through favorable chemical reactions (i.e. forming polymer chains with minimal materials) as taught by the prior art of record (see MPEP § 2144.07).  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities; similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties (In re Payne, 606 F.2d 303, 203 USPQ 245 [CCPA 1979], see MPEP § 2144.09).

Claims 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu and further in view of Black and Merker.

Regarding claim 10, the invention of Liu teaches does not specifically teach,
wherein the catalyst comprises one or more of Cu+2, Fe+3, V+5, Mo+5, Mo+6 or a metal complex.
Referring to the invention of Merker, Merker teaches,
the method of claim 6, wherein the catalyst comprises one or more of Cu+2, Fe+3, V+5, Mo+5, Mo+6 or a metal complex (Para. 139).
In view of such teachings of Liu and Merker, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to use said catalyst ions for polymerization of the layers mentioned above.  Furthermore, such metal salts may further reduce costs in materials and fabrication steps due to availability and workability of the material (see MPEP § 2144.07).

Regarding claim 13, the invention of Liu teaches does not specifically teach,
wherein the chain monomer comprises one or more of pyrrole, thiophene, selenophene, aniline, 3,4-ethylenedioxythiophene, and styrene derivatives.
Referring to the invention of Merker, Merker teaches,
the method of claim 6, wherein the chain monomer comprises one or more of pyrrole, thiophene, selenophene, aniline, 3,4-ethylenedioxythiophene, and styrene derivatives (Para. 5, 13, 41, 47, 50, 94-95, 113, and 138).
In view of such teachings of Liu and Merker, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the claimed monomer(s) due to the favorable binding, cross-linking, and polymerization effects to fabricate the target structure.  In addition, their stability and chemical selectivity would have been known to be applicable to form said conductive structures and surfaces (see MPEP § 2144.07).  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities; similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties (In re Payne, 606 F.2d 303, 203 USPQ 245 [CCPA 1979], see MPEP § 2144.09).

Regarding claim 14, the invention of Liu teaches does not specifically teach,
wherein the chain monomer is a thiophene derivative selected from the group consisting of thiophene, 3,4-ethylenedioxythiophene, thienothiophene, 2,2'-bithiophene and 3,4- dimethylthiophene.
	Referring to the invention of Merker, Merker teaches,
the method of claim 6, wherein the chain monomer is a thiophene derivative selected from the group consisting of thiophene, 3,4-ethylenedioxythiophene, thienothiophene, 2,2'-bithiophene and 3,4- dimethylthiophene (Para. 5, 13-14, 17, 40, 45, 50, and 53).
In view of such teachings of Liu and Merker, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the claimed monomer(s) due to the favorable binding, cross-linking, and polymerization effects to fabricate the target structure.  In addition, their stability and chemical selectivity would have been known to be applicable to form said conductive structures and surfaces (i.e. preparing a binding passivation film), (see MPEP § 2144.07).  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities; similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties (In re Payne, 606 F.2d 303, 203 USPQ 245 [CCPA 1979], see MPEP § 2144.09).

Allowable Subject Matter

Claims 11-12 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding dependent Claim 11, the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “wherein the metal complex comprises pyridine group with one or more of Cu+2, Fe+3, V+, Mo+5 and Mo+6,” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Regarding dependent Claim 16, the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “wherein the polymerization is repeated in the range of 1 to 500 times with the same chain monomer to form the passivation layer,” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Regarding dependent Claim 17, the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “wherein the polymerization is repeated in the range of 1 to 500 times alternatively with at least two types of chain monomers to form the passivation layer,” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Some of the additional prior arts cited below, but not used, may have taught partially or completely the limitations of the claims presented above:
Bureau et al.		[US PG PUB 2004/0248428 A1]
Niskanen et al.		[US PG PUB 2017/0098550 A1]
Sharma et al.		[US PG PUB 2019/0017170 A1]
Tois et al.		[US PG PUB 2019/0341245 A1]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Houston whose telephone number is (571)272-2951. The examiner can normally be reached Monday - Thursday, 8:00 a.m. - 5:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        



/DAVID W HOUSTON III/Examiner, Art Unit 2819